Case 1:20-cv-03172-WJM-STV Document 74 Filed 03/02/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

  Civil Action No. 20-cv-3172-WJM-STV

  LAURA CURTIN and
  CHARLES CURTIN,

         Plaintiffs,

  v.

  ETHICON, INC., and
  JOHNSON & JOHNSON,

         Defendants.


        ORDER STRIKING ETHICON’S MOTION TO LIMIT THE CASE-SPECIFIC
                  TESTIMONY OF BRUCE ROSENZWEIG, M.D.


         Before the Court is Defendants Ethicon, Inc. and Johnson & Johnson’s (jointly,

  “Ethicon”) Motion to Limit the Case-Specific Testimony of Bruce Rosenzweig, M.D.

  (“Motion to Limit”). (ECF No. 28.) Plaintiffs Laura Curtin and Charles Curtin responded

  in opposition. (ECF No. 31.) Ethicon appears to have filed no reply.

         The Court has reviewed the parties’ briefing on the Motion to Limit and concludes

  updated briefing is necessary so that the Court can properly discharge its gatekeeping

  role under Federal Rule of Evidence 702. See Bitler v. A.O. Smith Corp., 400 F.3d

  1227, 1232 (10th Cir. 2005) (district court must act as a “gatekeeper” in admitting or

  excluding expert testimony).

         In the Motion to Limit, Ethicon asks the Court to preclude Dr. Rosenzweig from

  offering the following opinions:

                 1. opinions derived from his inadmissible general opinions,
Case 1:20-cv-03172-WJM-STV Document 74 Filed 03/02/21 USDC Colorado Page 2 of 4




                namely, opinions about (a) Ethicon’s state of mind,
                knowledge, and conduct, (b) the adequacy of Ethicon’s
                warnings for Ms. Curtin’s Ethicon mesh implant, (c) any
                opinion that Ms. Curtin suffered complications caused by
                degradation and other alleged physical properties of her
                mesh implant, and (d) opinions about the availability of safer
                alternative designs and procedures;

                2. opinions about the adequacy of the implanting physician’s
                informed consent process for Ms. Curtin;

                3. opinions concerning degradation, rigidity, roping,
                stiffening, curling, or cording;

                4. any opinion that the use of an alternative design or
                procedure would have prevented Ms. Curtin’s injuries;

                5. any opinions concerning Ms. Curtin’s need for future
                surgical intervention; and

                6. any opinion that Ms. Curtin’s TVT implant had “defects” or
                was “defective.”

  (ECF No. 29 at 1–2.) Throughout the brief, Ethicon references and relies on what

  appears to be a separate motion “to exclude Dr. Rosenzweig’s general opinions on

  multiple grounds.” (Id. at 3.) While Ethicon cites at least two memoranda in support of

  the motion (from Wave 3 and Wave 7 of the MDL), it did not attach them as exhibits, nor

  provide the Court with CM/ECF docket entry numbers. Regardless, to the extent

  Ethicon attempts to incorporate by reference analysis from previously filed motions and

  supporting memoranda into the Motion to Limit, it may not do so. See Wilson v.

  Pauling, 457 F. Supp. 3d 965, 978 n.2 (D. Colo. 2020) (recognizing that Fed R. Civ. P.

  10(c) only allows statements in a pleading to be adopted by reference in a motion and

  that “[n]o authority extends Rule 10(c) to incorporation of a party’s prior motion into a

  later motion”).

         As an initial matter, the Court will not spend its time searching for memoranda,



                                               2
Case 1:20-cv-03172-WJM-STV Document 74 Filed 03/02/21 USDC Colorado Page 3 of 4




  much less on such a voluminous docket. More importantly, the incorporated

  memoranda appear to be stale; the Court queries whether the judge presiding over the

  MDL ruled on any motion to exclude general opinions since Ethicon filed the Motion to

  Limit, and if so, further queries why the parties did not move to supplement and update

  the briefing based on such an order (if it exists). In addition, the Court requires briefing

  that stands on its own and does not incorporate by reference years-old memoranda.

            In providing the Court with updated briefing, the Court directs the parties to

  update their submissions with relevant Colorado federal authority and other persuasive

  authority if the former is unavailable. The Court’s work on this and other pelvic mesh

  cases reveals that the same legal issues have arisen in numerous similar cases around

  the country (even issues specifically related to Dr. Rosenzweig’s opinions), so to the

  extent the issues the parties raise have been decided, the Court expects specific,

  relevant citations to such authority.

            Further, the Court expects to issue its order on Ethicon’s Motion for Partial

  Summary Judgment (ECF No. 26) shortly. The Court directs the parties to tailor their

  Rule 702 briefing to that order so the Court does not waste its time addressing moot

  points.

            Generally, the parties are directed to carefully review their briefing and evidence

  on refiling and include sufficient argument, evidence, and citations so the Court may

  decide whether to exclude Dr. Rosenzweig’s testimony. Ethicon, in particular, is

  directed to carefully consider what aspects of Dr. Rosenzweig’s testimony it can ask the

  Court to strike in good faith and under the bounds of Rule 702.




                                                  3
Case 1:20-cv-03172-WJM-STV Document 74 Filed 03/02/21 USDC Colorado Page 4 of 4




        Based on the foregoing, the Court STRIKES the parties’ briefing on Ethicon’s

  Motion to Limit the Case-Specific Testimony of Bruce Rosenzweig, M.D. (ECF Nos. 28,

  29, 31.) By March 23, 2021, Ethicon may file a new Rule 702 motion. The remaining

  briefing schedule shall comply with D.C.COLO.LCivR 7.1(d).


        Dated this 2nd day of March, 2021.

                                                 BY THE COURT:



                                                 ______________________
                                                 William J. Martinez
                                                 United States District Judge




                                             4
